                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   AMANDA GILMER,                                          CASE NO. C19-0792-JCC
10                             Plaintiff,                    ORDER
11          v.

12   SYMETRA LIFE INSURANCE HEALTH
     AND WELFARE PLAN, et al.,
13
                               Defendants.
14

15

16          This matter comes before the Court on the parties’ stipulated motion for leave to file the
17   “administrative record” under seal (Dkt. No. 18). Having thoroughly considered the parties’
18   motion, and after conducting an in camera review of the administrative record, the Court hereby
19   GRANTS the motion for the reasons explained herein.
20   I.     BACKGROUND
21          Plaintiff brings this action under the Employee Retirement Income Security Act of 1974
22   (“ERISA”), seeking a declaration of her right to long-term disability benefits. (See Dkt. No. 1-1.)
23   The parties previously stipulated that no discovery will be conducted and that the case will be
24   decided on the administrative record. (See Dkt. No. 16.) The parties jointly moved to file and
25   maintain the administrative record under seal because it contains Plaintiff’s sensitive medical
26   information. (Dkt. No. 18.) The Court ordered the parties to file a copy of the administrative


     ORDER
     C19-0792-JCC
     PAGE - 1
 1   record—Defendants’ 902-page claim file regarding Plaintiff—under seal so the Court could

 2   conduct an in camera review to determine whether the parties’ request to seal was overly broad.

 3   (Dkt. No. 19; see Dkt. No. 18 at 1.) The parties have since filed the administrative record under

 4   seal pursuant to the Court’s order. (See Dkt. No. 20.)

 5   II.    DISCUSSION

 6          In general, there is a strong presumption for public access to court files. See Kamakana v.

 7   City and County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006); W.D. Wash. Local Civ. R.

 8   5(g). A party seeking to seal a document attached to a dispositive motion must provide
 9   compelling reasons “that outweigh the general history of access and the public policies favoring
10   disclosure . . . .” Kamakana, 447 F.3d at 1179. While courts have recognized that the need to
11   protect a party’s medical privacy is a compelling reason to seal, the decision to seal must be
12   made on a document-by-document basis. See Karpenski v. Am. Gen. Life Companies, LLC, No.
13   C12-1569-RSM, slip op. at 2 (W.D. Wash. Oct. 9, 2013) (ruling that some but not all of the
14   documents containing protected medical information should be maintained under seal).
15          The parties assert that compelling reasons justify sealing the entirety of the administrative
16   record because it “consists primarily of medical records and other documents addressing
17   [Plaintiff’s] medical conditions.” (Dkt. No. 18 at 2.) The parties further argue that “[r]edaction is
18   not a reasonable means to protect Plaintiff’s medical privacy, because the documents would need

19   to be heavily redacted.” (Id.) Having reviewed the administrative record filed by the parties, the

20   Court concludes that the parties have provided a compelling reason to seal. The documents

21   contained in the administrative record discuss Plaintiff’s medical conditions at length and in

22   substantial detail. Plaintiff’s interest in keeping that information confidential outweighs the

23   public’s interest in access. See Kamakana, 447 F.3d at 1179. Further, while some documents

24   contain both confidential and non-confidential information and thus could be subject to

25   redaction, requiring such extensive redactions would be particularly burdensome for the parties

26   and render the remaining record difficult to understand—and thus less valuable—to the general


     ORDER
     C19-0792-JCC
     PAGE - 2
 1   public. Therefore, based on its in camera review, the Court agrees with the parties that redaction

 2   is not reasonably feasible in this case.

 3   III.   CONCLUSION

 4          For the foregoing reasons, the parties’ stipulated motion for leave to file the

 5   administrative record under seal (Dkt. No. 18) is GRANTED. The Clerk is DIRECTED to

 6   maintain Docket Number 20 under seal until further order of the Court.

 7          DATED this 26th day of August 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0792-JCC
     PAGE - 3
